Citation Nr: 1504422	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a migraine headache disability.  

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991.  He had active duty for training (ACDUTRA) from June 1990 to September 1990.  His service separation form also indicates that he had one month and 29 days of active service prior to the 1990 ACDUTRA.  However, that form does not provide specific dates for that service.  The Veteran has reported that he had active service in 1989 and service medical records from July 1989 are consistent with his reports.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Wichita, Kansas Department of Veterans Affairs Regional Office (RO).  These matters were previously remanded by the Board in May 2010, December 2010, May 2013, January 2014, and August 2014.  


FINDINGS OF FACT

1.  A migraine headache disability is not etiologically related to the Veteran's active service, nor was any other organic disorder of the nervous system manifested by a headache disability manifest within one year of separation from active service..

2.  A psychiatric disability is not etiologically related to the Veteran's active service, nor was a psychosis manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a migraine headache disability have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in November 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations in relation to the claims on appeal and appropriate addendum opinions have been obtained. 

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  Psychoses and organic diseases of the nervous system, including migraines, are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A review of the service medical records is silent for treatment or diagnoses of any chronic headache disability or psychiatric disability.  The Board notes that a July 1989 service medical record shows that the Veteran was treated for a variety of symptoms, including headache, and was assessed with viral syndrome and an upper respiratory infection.  There is no indication that the Veteran continued to complain of headaches during service and that his July 1989 headache symptoms did not resolve with the prescribed treatment for his viral syndrome and upper respiratory infection.

Post-service VA treatment records show that the Veteran receives relatively regular treatment from VA for a variety of disabilities, including a psychiatric disability, and routinely complains of headaches.  However, those records provide no suggestion that any of the Veteran's treatment providers have indicated that either the Veteran's headache disability or psychiatric disability is in any way etiologically related to active service. 

At a July 2011 VA examination, the Veteran reported that his migraines started in July 1991, although there was no medical evidence to corroborate that report.  After physical examination and interview with the Veteran, the examiner assigned a diagnosis of migraine headaches and opined that it was less likely than not that the Veteran's migraine headaches were caused by or a result of active service.  The examiner explained that the evidence was inconsistent with regard to the Veteran's history of migraines, specifically that the Veteran had reported that his migraines started in service after he was hospitalized for heat stroke and a November 1999 VA outpatient record notes the Veteran reported that he had migraines all his life.  Further, the examiner noted that the Veteran's available service medical records did not show any history of migraine headaches and that a July 2011 VA outpatient treatment record documented his report that his migraines occurred with hot weather, since their onset in the service when he was hospitalized for heat stroke, but he did not suffer any migraines while on a recent trip to Arizona, which was inconsistent with his reports.  

At a November 2013 VA examination, the examiner assigned the Veteran a diagnosis of migraine headaches, noting an initial date of diagnosis in the 2000s.  The examiner opined that the Veteran's migraine headaches were less likely than not related to active service and explained that while the Veteran was treated in July 1989 for viral syndrome, with headaches as a symptom, the service medical records show no complaints of additional headaches and post-service treatment records show no complaints of headaches until the late 1990s.  

In March 2014, an addendum to the November 2013 VA examination was provided by the same VA examiner.  The examiner noted the Veteran's diagnosis of migraines and opined that disability was less likely than not the result of the Veteran's active service.  The examiner explained that the headaches the Veteran experienced shortly after service were mild and relieved by Tylenol.  The VA outpatient treatment notes showed he reported that his headaches were trigged by the lights from welding, and the VA outpatient treatment records documented the first diagnosis of migraines in 1999.

In August 2014, a second addendum was obtained from the November 2013 VA examiner.  In the August 2014 addendum, the examiner opined that it was less likely than not that the Veteran's current headache disability was etiologically related to any event in service.  The examiner explained that the symptoms noted in the July 1989 service medical record related to the symptom complex of a viral syndrome with symptoms of headache and fever.  The examiner explained that the Veteran's headache at that time did not fulfill the criteria of a migraine or nonmigraine headache, since he was experiencing other symptoms, such as fever and myalgia, compatible with a diagnosis of viral syndrome.  The examiner further opined that the Veteran's current headache disability was less likely than not related to the headache he experienced in July 1989 as that headache was clearly related to his episode of viral syndrome.  The examiner noted that headaches related to viral syndrome had not been reported in scientific based medical literature to be a cause or risk factor or complication of migraine or nonmigraine headaches.  Further, the examiner opined that the Veteran's current headache disability was less likely than not related to the Veteran's reports of mild headaches while on active service.  The examiner explained that the Veteran's service medical records did not show any complaints of mild headaches and further, he was not diagnosed with migraines until 1999.  

At an October 2011 VA psychiatric examination, the Veteran was assigned a diagnosis of bipolar disorder after physical examination and interview.  The examiner opined that there did not appear to be any relationship backed by any research that the Veteran's emotional problems stemmed from his time in the military.  The examiner noted that while the Veteran did not deploy during his active service, he received immunizations appropriate for military personnel who were going to deploy to the Persian Gulf and that he participated in training exercises in hot weather.  However, there was no medical literature which supported a causal relationship between bipolar affective disorder and immunizations or heat, and therefore there was no basis for the Veteran's claim.  

In November 2013, an addendum to the October 2011 VA examination was provided by a different VA examiner.  After review of the October 2011 opinion and the Veteran's records, the examiner opined that it was less likely than not that the Veteran's bipolar disorder was related to service.  The examiner explained that the Veteran had no history of mental health treatment while on active service, or in the period soon thereafter.  The record showed, and the Veteran reported, that his first instance of mental health treatment was in 2000.  

A second addendum opinion was obtained in April 2014, at which time the November 2013 opinion provider again opined that the Veteran's bipolar disorder was not as likely as not etiologically linked to the Veteran's active service.  The examiner cited to the previous November 2013 addendum and explained that the onset of the Veteran's disability was after his active service and the record failed to identify any objective evidence that symptoms were present while he was on active service.  

A final addendum was obtained in August 2014 by a different VA examiner to address the Veteran's contentions that his bipolar disorder was related to a July 1989 hospitalization and fever.  The VA examiner concurred with the prior VA examiner, opining that the Veteran's bipolar disorder was less likely than not etiologically related to active service and explained that bipolar disorder is not etiologically associated or caused specifically by fever and therefore it is not likely that the July 1989 fever caused the current mental health disability.  

The Board finds that the various VA medical opinions of record adequate because the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiners' opinions are competent, credible, and persuasive.  The Veteran has not submitted any contrary competent evidence.

The Board acknowledges that the Veteran might sincerely believe that his migraine headache and psychiatric disabilities are etiologically related to active service.  However, in this case, the question of whether those disabilities were caused by or related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue. 

Further, the Board notes that there is no indication from the record that the Veteran was diagnosed with a migraine headache disability or psychosis within one year of his March 1991 separation from active service.  Therefore, entitlement to presumptive service connection is not warranted. 

The Board finds that the Veteran's migraine headache and psychiatric disabilities are not shown to be directly related to active service.  The various VA examiners have competently and persuasively opined that the Veteran's migraine headache and psychiatric disabilities were not caused by or related to active service, to include the July 1989 episode of inpatient treatment for viral syndrome and these opinions are the most probative evidence of record.  Further, migraine headaches and psychosis were not shown within one year of separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a migraine headache disability and a psychiatric disability, to include bipolar disorder, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a migraine headache disability is denied.  

Entitlement to service connection for a psychiatric disability, to include bipolar disorder, is denied.  



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


